Baughman v. Baughman















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-070-CV

     JON STUART BAUGHMAN,
                                                                         Appellant
     v.

     TONYA R. BAUGHMAN,
                                                                         Appellee
 

From the 19th District Court
McLennan County, Texas
Trial Court # 97-2399-1,2
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Jon Stuart Baughman appeals a divorce decree dissolving the marriage between Tonya R.
Baughman and himself.  Jon filed an affidavit of indigence and requested a free appellate record. 
Tonya and the court reporter contested his indigence claim, and the trial court sustained their
contest.  We affirmed the trial court’s indigence decision in a separate appeal.  See Baughman v.
Baughman, 65 S.W.3d 309 (Tex. App.—Waco 2001, pet. denied).
      Rule of Appellate Procedure 37.3(b) provides that if an appellant fails to pay or make
arrangements to pay the clerk’s fee for preparation of the record, the Court may:
dismiss the appeal for want of prosecution, unless the appellant was entitled to proceed
without payments of costs.  The court must give the appellant a reasonable opportunity
to cure before dismissal.

Tex. R. App. P.  37.3(b).
      The Supreme Court denied Jon’s petition for review of our decision in the indigence appeal
on April 11, 2002.  After the time passed for the filing of a motion for rehearing in the Supreme
Court, we notified Jon by letter dated June 5 that he had ten days to pay the clerk’s fee for
preparation of the record or to make arrangements for payment of the clerk’s fee.  We warned him
that his appeal would be dismissed for want of prosecution if he did not make the necessary
arrangements for the filing of the clerk’s record.  Id. 37.3(b), 42.3, 44.3.  Jon has not responded
to our letter.  Therefore, this appeal is dismissed for want of prosecution.  Id. 37.3(b).
 
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed July 3, 2002
Do not publish
[CV06]